Exhibit 10.1

Amendment of Employee Award Agreements

WHEREAS, Cabot Oil & Gas Corporation (the “Company”) has entered into a number
of agreements with its employees that provide for varying awards of compensation
which may include employee stock options, employee restricted stock awards,
performance shares and stock appreciation rights (each, an “Award”); and

WHEREAS, the Awards have been issued under the 1994 Long-Term Incentive Plan and
the 2004 Long-Term Incentive Plan, each as amended to date (each, a “Plan” and
together, the “Plans”); and

WHEREAS, effective January 1, 2006, the Compensation Committee of the Board of
Directors authorized appropriate representatives of the Company to revise the
treatment of certain outstanding Awards upon an individual’s “retirement”,
“disability” or “death” (as such terms are defined in the documents governing
the Awards, and each of which shall be referred to herein as a “Termination
Event”); and

WHEREAS, the Company thus desires to amend the agreements governing outstanding
Awards under the Plans (collectively, the “Award Agreements”) to change the
treatment of such outstanding Awards in the event the holder of an Award
experiences a Termination Event;

NOW, THEREFORE, effective January 1, 2006, each Award Agreement specified below
is amended as follows to revise the treatment of the Awards if the holder of
such Award experiences a Termination Event:



--------------------------------------------------------------------------------

1. Each outstanding Award that constitutes a stock option or stock appreciation
right that was issued to an employee is hereby amended to provide that if there
is a Termination Event with respect to the holder of the Award while such holder
is providing services to the Company as an employee, such Award shall, to the
extent not previously vested, become fully vested upon such Termination Event.

2. Each outstanding Award that constitutes restricted stock that was issued to
an employee is hereby amended to provide that if there is a Termination Event
with respect to the holder of the Award while such holder is providing services
to the Company as an employee, such Award shall, to the extent not previously
vested, become fully vested upon such Termination Event; and

3. Each outstanding Award that constitutes performance shares is hereby amended
to provide that if there is a Termination Event with respect to the holder of
the Award while such holder is providing services to the Company as an employee,
such Award shall continue to vest on the original schedule specified in the
Award, with the level of payout dependent on performance in accordance with the
Award, notwithstanding the termination of employment of such holder.

IN WITNESS WHEREOF, Cabot Oil & Gas Corporation has caused these presents to be
executed by its duly authorized officers in a number of copies, all of which
shall constitute one and the same instrument, which may be sufficiently
evidenced by any executed copy thereof, this 19th day of December, 2006, but
effective as of January 1, 2006.



--------------------------------------------------------------------------------

CABOT OIL & GAS CORPORATION By:        Abraham Garza, Vice President   Human
Resources

 

ACCEPTED AND AGREED to                                           , 2006 By:     
Participant